DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 05/05/2022 in which claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 05/05/2022 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s Arguments/Remarks are addressed below. The claims 1-20 have not overcome the claim rejections as shown below.
Claims 1-20 are pending. 

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Wang fails to teach or suggest “cause the transmitter to send, in scheduling signaling, indication information to the second node device separately from, and at least one slot or subframe after, the sending of the offset of the first uplink sending timing and the first amount of timing adjustment”, because Wang treats the transmission of time information as the instruction to adjust the subframe timing, rather than using a separate transmission to send the indication information, and Wang is silent on the indication information being sent in scheduling information.
Based on Applicant’s amendments, further search was performed and the prior art of Guo et al. (US 2018/0084546), hereinafter “Guo”, was found to disclose the argued feature. As discussed below in the Office Action, Guo recites in paragraph [0196] “One alternative to determine the TA value to be used for a UL transmission is based on TA index. FIG. 17 shows an example of this alternative. A mapping of TA index and maintained TA value may be provided by network. TA index corresponding to the TA value to be used for a UL transmission may be included in a downlink signaling to schedule the UL transmission. A UE determines which TA value to use for a UL transmission based on TA index indicated in a signaling to schedule the UL transmission”. As disclosed by Guo, the TA index (UL grant + TA index message) is transmitted by the network (gNB) separately from, and after, the mapping of TA index and TA value is provided by the network (gNB) to the UE, in order for the UE to determine which TA value to be used for a transmission. Therefore, Guo discloses separate transmissions for the mapping (TA index and TA value) and the TA index (UL grant + TA index message) used for UL transmission. Additionally, Guo discloses that the TA index is included in a downlink signaling to schedule the UL transmission. Therefore, Guo also discloses “cause the transmitter to send, in scheduling signaling, indication information to the second node device separately from, and at least one slot or subframe after, the sending of the offset of the first uplink sending timing and the first amount of timing adjustment”.
	
	Regarding amended independent claim 1, Applicant further argues that Wang cannot be interpreted as sending indication information “indicating whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing”, because nothing in Wang teaches, or even suggests any alternative uplink sending timing, therefore, there would be no “other uplink sending timing” of the system of Wang to indicate.
Based on Applicant amendments, the prior art of Guo was found to disclose the argued feature. Guo recites in paragraph [0196] “One alternative to determine the TA value to be used for a UL transmission is based on TA index. FIG. 17 shows an example of this alternative. A mapping of TA index and maintained TA value may be provided by network. TA index corresponding to the TA value to be used for a UL transmission may be included in a downlink signaling to schedule the UL transmission. A UE determines which TA value to use for a UL transmission based on TA index indicated in a signaling to schedule the UL transmission”, and in paragraph [0197] “For example, a UE is configured to maintain 2 TA values for a cell: {TA index#1=value1, TA index#2=value2}. If a signaling to schedule a UL transmission indicates TA index 1, the UE uses the maintained TA value1 for the UL transmission”. Therefore, Guo discloses the feature “wherein the indication information indicates whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing” since the TA index indicates whether the UE performs UL transmission using TA value x (value1) or TA value y (value2).

Regarding amended independent claim 1, Applicant further argues that Guo fails to teach sending the TA index “at least one slot or subframe after, the sending of the offset of the first uplink sending timing and the first amount of timing adjustment”. Additionally, nothing in Guo teaches, or even suggests a similar reasoning for any timing of sending of the TA index, and thus, such TA index transmission timing would not be obvious from the teachings of Guo.
Examiner respectfully disagrees. As shown in Fig. 17 of Guo, the TA index (UL grant + TA index message) (interpreted as the claimed “indication information”) is transmitted by the network (gNB) separately from, and after, the mapping of TA index and TA value is provided to the UE, in order for the UE to determine which TA value to be used for a transmission. In other words, the mapping of TA index and TA value is provided by the network (gNB) to the UE at a time before the network (gNB) transmits the TA index (UL grant + TA index message) to the UE. Guo further discloses in [0124] ln 30-37 that different subframes are used for the timing advance information and transmissions, such as subframe n for the timing advance command and starting from subframe n+6 for the UL transmission. Based on this teaching, the mapping of TA indexes and TA values is provided in a corresponding subframe n and the first UL shown in Fig. 17 starts at least on subframe n+6. Subsequently, the TA index 2 is transmitted by the network (gNB) at least one subframe after the transmission of the mapping since there is a difference of at least 6 subframes between the network providing the mapping to the UE and the first UL transmission, where the TA index 2 is transmitted by the network after the first UL transmission. Guo further discloses in [0188] and [0198] that the mapping is transmitted via a timing advance command MAC CE and the TA value is related to an offset value. Therefore, Guo shows and suggests a timing of sending the TA index different (at least one subframe) from the timing for sending the mapping. 

Therefore, based on the responses above and the prior arts of Wang, Better and Guo, the amended independent claim 1 is rendered unpatentable. Independent claims 7, 11 and 17 recite similar distinguishing features as claim 1 presented above, therefore are rendered unpatentable for at least the same reasons as independent claim 1. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Better et al. (US 2013/0336268), hereinafter “Better”, and further in view of Guo et al. (US 2018/0084546), hereinafter “Guo”.

As to claim 1, Wang teaches a first node device (Wang, Fig. 3, Fig. 10, [0076]-[0078], a DeNB), comprising: 
a transmitter (Wang, Fig. 3, steps 301-302, [0033]-[0036], Fig. 10, [0076]-[0078] the  DeNB includes an interface module to transmit the time information and instruct the relay device to adjust the subframe timing according to the time adjustment information); 
a receiver (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 10, as shown in Fig. 1, the DeNB is an eNB which includes an antenna to receive data from the relay device or UE); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (Wang, Fig. 10, [0076]-[0078], [0083], the DeNB includes a memory storing software to perform the functions of the DeNB): 
cause the transmitter to send, to a second node device, a first amount of timing adjustment of the second node device (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB sends time information indicating the time adjustment amount to the relay device); 
cause the transmitter to send indication information to the second node device (Wang, Fig. 3, step 302, [0035]-[0036], the DeNB sends time information and instructs the relay device to adjust the subframe timing according to the time adjustment amount. Fig. 6, [0051]-[0055], based on the received time adjustment amount, the relay device receives and sends subframes); and 
receive, through the receiver, data sent by the second node device (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 10, the DeNB receives through its antenna the subframes sent by the relay device); 
wherein the first node device is a parent node device of the second node device (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is an eNB that has a wireless connection with the relay device (RN)) and is a relay node (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is a hop within the communications network and communicates with the RN. The CN communicates with the DeNB, the DeNB with the RN, and the RN with the UE. Thereby, the DeNB acts as a relay in the communications network).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 1, a processor;
send, to a second node device, an offset of a first uplink sending timing of the second node device;
cause the transmitter to send, in scheduling signaling, indication information to the second node device separately from, and at least one slot or subframe after, the sending of the offset of the first uplink sending timing and the first amount of timing adjustment, wherein the indication information indicates whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing.

However, Better teaches a processor (Better, Fig. 5, [0098], the base station includes a processing circuit which executes a program stored in the memory to perform the functions of the base station);
send, to a second node device, an offset of a first uplink sending timing of the second node device (Better, Fig. 2, [0042], [0051], the time offset value ΔT is added to the time parameter value in the Time Alignment Command (TAC) keeping the uplink transmissions of UEs aligned to a point of reference such as a reference subframe related to the base station. The TAC is transmitted by the base station to the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Better, in order to increase the time budget for processing at the base station and handle data utilizing more advance algorithms or process more data using the same algorithms (Better, [0015]).

Wang and Better teach the claimed limitations as stated above. Wang and Better do not explicitly teach the following features: regarding claim 1, cause the transmitter to send, in scheduling signaling, indication information to the second node device separately from, and at least one slot or subframe after, the sending of the offset of the first uplink sending timing and the first amount of timing adjustment, wherein the indication information indicates whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing.

However, Guo teaches cause the transmitter to send, in scheduling signaling, indication information to the second node device (Guo, Fig. 17, [0196]-[0198], the network (gNB) transmits a TA index to the UE (UL grant + TA index message) in a downlink scheduling signaling) separately from, and at least one slot or subframe after, the sending of the offset of the first uplink sending timing and the first amount of timing adjustment (Guo, Fig. 17, [0196]-[0198], a mapping of TA index and maintained TA value is provided by the network (gNB). As shown in Fig. 17, the TA index (UL grant + TA index message) transmitted by the network (gNB) is separately from, and after, the mapping of TA index and TA value is provided to the UE, in order for the UE to determine which TA value to be used for a transmission. In other words, the mapping of TA index and TA value is provided by the network (gNB) to the UE at a time before the network (gNB) transmits the TA index to the UE. [0124] ln 30-37, Guo further discloses that different subframes are used for the timing advance information and transmissions, such as subframe n for the timing advance command and starting from subframe n+6 for the UL transmission. Based on this teaching, the mapping of TA indexes and TA values is provided in a corresponding subframe n and the first UL shown in Fig. 17 starts at a later subframe n+6. Subsequently, the TA index 2 is transmitted by the network (gNB) at least one subframe after the transmission of the mapping since there is a difference of at least 6 subframes between the transmission of the mapping and the first UL transmission, where the TA index 2 is transmitted by the network after the first UL transmission. [0198], the mapping is transmitted via a timing advance command MAC CE. [0188], the TA value is related to an offset value), wherein the indication information indicates whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing (Guo, Fig. 17, [0196]-[0198], the TA index indicates whether the UE performs UL transmission using TA value x (value1) or TA value y (value2)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Better to have the features, as taught by Guo, in order to achieve accurate timing alignment for uplink transmissions in a cell comprising multiple TRPs or requiring multiple timing advance values, while reducing unnecessary waste of resources for UL data transmission or UL reference signals (Guo, [0293]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 2, wherein the program further includes instructions to perform at least one of: 
determine the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device; or 
determine to send the indication information to the second node device.

As to claim 2, Better teaches wherein the program further includes instructions to perform at least one of: 
determine the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device (Better, Fig. 2, [0042], [0051], the base station sets the time value NTA1 to be sent to the UE which includes the time parameter value plus the time offset value ΔT); or 
determine to send the indication information to the second node device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Better, in order to increase the time budget for processing at the base station and handle data utilizing more advance algorithms or process more data using the same algorithms (Better, [0015]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 3, wherein the offset of the first uplink sending timing of the second node device is at least one of: 
an offset relative to a second uplink sending timing of the second node device; or 
a timing offset relative to a transmit slot or subframe of the second node device. 

As to claim 3, Better teaches wherein the offset of the first uplink sending timing of the second node device is at least one of: 
an offset relative to a second uplink sending timing of the second node device; or 
a timing offset relative to a transmit slot or subframe of the second node device (Better, Fig. 2, [0042], [0051], the time offset value ΔT is added to the time parameter value in the Time Alignment Command (TAC) keeping the uplink transmissions of UEs aligned to a point of reference such as a reference subframe related to the base station and to be used by the UE performing uplink transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Better, in order to increase the time budget for processing at the base station and handle data utilizing more advance algorithms or process more data using the same algorithms (Better, [0015]).

As to claim 11, Wang teaches a second node device (Wang, Fig. 3, Fig. 11, a relay device), comprising: 
a receiver (Wang, Fig. 11, [0082], the relay device includes an interface module to receive subframes); 
a transmitter (Wang, Fig. 11, [0082], the relay device includes the interface module to transmit subframes); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions (Wang, Fig. 11, [0079]-[0083], the relay device includes a memory storing software to perform the functions of the relay device): 
receive, through the receiver, a first amount of timing adjustment of the second node device that are sent by a first node device (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB sends time information indicating the time adjustment amount to the relay device); 
receive, through the receiver, indication information sent by the first node device (Wang, Fig. 3, step 302, [0035]-[0036], the DeNB sends time information and instructs the relay device to adjust the subframe timing according to the time adjustment amount. Fig. 6, [0051]-[0055], based on the received time adjustment amount, the relay device receives and sends subframes); and 
cause the transmitter to send data to the first node device (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 11, [0082], the relay device transmits via the interface module subframes to the DeNB); 
wherein the first node device is a parent node device of the second node device (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is an eNB that has a wireless connection with the relay device (RN)) and is a relay node (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is a hop within the communications network and communicates with the RN. The CN communicates with the DeNB, the DeNB with the RN, and the RN with the UE. Thereby, the DeNB acts as a relay in the communications network).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 11, a processor;
receive an offset of a first uplink sending timing of the second node device;
receive, through the receiver, in scheduling signaling, indication information sent by the first node device separately from, and at least one slot or subframe after, the offset of the first uplink sending timing and the first amount of timing adjustment, wherein the indication information indicates whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing.

However, Better teaches a processor (Better, Fig. 5, [0098], similar to the base station, the UE includes a processor to perform the functions of the UE); 
receive an offset of a first uplink sending timing of the second node device (Better, Fig. 2, [0042], [0051], the time offset value ΔT is added to the time parameter value in the Time Alignment Command (TAC) keeping the uplink transmissions of UEs aligned to a point of reference such as a reference subframe related to the base station. The TAC is transmitted by the base station to the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Better, in order to increase the time budget for processing at the base station and handle data utilizing more advance algorithms or process more data using the same algorithms (Better, [0015]).

Wang and Better teach the claimed limitations as stated above. Wang and Better do not explicitly teach the following features: regarding claim 11, receive, through the receiver, in scheduling signaling, indication information sent by the first node device separately from, and at least one slot or subframe after, the offset of the first uplink sending timing and the first amount of timing adjustment, wherein the indication information indicates whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing.

However, Guo teaches receive, through the receiver, in scheduling signaling, indication information sent by the first node device (Guo, Fig. 17, [0196]-[0198], the UE receives from the network (gNB) a TA index (UL grant + TA index message) in a downlink scheduling signaling) separately from, and at least one slot or subframe after, the offset of the first uplink sending timing and the first amount of timing adjustment (Guo, Fig. 17, [0196]-[0198], a mapping of TA index and maintained TA value is provided by the network (gNB) to the UE. As shown in Fig. 17, the TA index (UL grant + TA index message) transmitted by the network (gNB) is separately from, and after, the mapping of TA index and TA value is provided to the UE, in order for the UE to determine which TA value to be used for a transmission. In other words, the mapping of TA index and TA value is provided by the network (gNB) to the UE at a time before the network (gNB) transmits the TA index to the UE. [0124] ln 30-37, Guo further discloses that different subframes are used for the timing advance information and transmissions, such as subframe n for the timing advance command and starting from subframe n+6 for the UL transmission. Based on this teaching, the mapping of TA indexes and TA values is provided in a corresponding subframe n and the first UL shown in Fig. 17 starts at a later subframe n+6. Subsequently, the TA index 2 is transmitted by the network (gNB) at least one subframe after the transmission of the mapping since there is a difference of at least 6 subframes between the transmission of the mapping and the first UL transmission, where the TA index 2 is transmitted by the network after the first UL transmission. [0198], the mapping is transmitted via a timing advance command MAC CE. [0188], the TA value is related to an offset value), wherein the indication information indicates whether the second node device sends uplink data using the first uplink sending timing of the second node device or using another uplink sending timing (Guo, Fig. 17, [0196]-[0198], the TA index indicates whether the UE performs UL transmission using TA value x (value1) or TA value y (value2)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Better to have the features, as taught by Guo, in order to achieve accurate timing alignment for uplink transmissions in a cell comprising multiple TRPs or requiring multiple timing advance values, while reducing unnecessary waste of resources for UL data transmission or UL reference signals (Guo, [0293]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 12, wherein the program further includes instructions to: 
determine the first uplink sending timing of the second node device according to at least one of: 
the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device; or 
indication information sent by the first node device.

As to claim 12, Better teaches wherein the program further includes instructions to: 
determine the first uplink sending timing of the second node device according to at least one of: 
the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device (Better, Fig. 2, [0042], [0051]-[0053], the base station sets the time value NTA1 to be sent to the UE which includes the time parameter value plus the time offset value ΔT. The UE uses the time parameter value plus the time offset value ΔT to perform UL transmission); or 
indication information sent by the first node device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Better, in order to increase the time budget for processing at the base station and handle data utilizing more advance algorithms or process more data using the same algorithms (Better, [0015]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 13, wherein the offset of the first uplink sending timing of the second node device is at least one of: 
an offset relative to a second uplink sending timing of the second node device; or 
a timing offset relative to a transmit slot or subframe of the second node device.

As to claim 13, Better teaches wherein the offset of the first uplink sending timing of the second node device is at least one of: 
an offset relative to a second uplink sending timing of the second node device; or 
a timing offset relative to a transmit slot or subframe of the second node device (Better, Fig. 2, [0042], [0051], the time offset value ΔT is added to the time parameter value in the Time Alignment Command (TAC) keeping the uplink transmissions of UEs aligned to a point of reference such as a reference subframe related to the base station and to be used by the UE performing uplink transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Better, in order to increase the time budget for processing at the base station and handle data utilizing more advance algorithms or process more data using the same algorithms (Better, [0015]).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Better et al. (US 2013/0336268), hereinafter “Better”, and further in view of Guo et al. (US 2018/0084546), hereinafter “Guo”, and further in view of Jang et al. (US 2014/0016559), hereinafter “Jang”.

Wang, Better and Guo teach the claimed limitations as stated above. Wang, Better and Guo do not explicitly teach the following features: regarding claim 4, wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are sent using different messages. 

As to claim 4, Jang teaches wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are sent using different messages (Jang, [0006], [0050], the uplink timing delta value (offset) is sent in a RRC layer message, and the timing advance information in a TAC MAC CE message. Fig. 8, [0074], [0076], STAG and TAT information are transmitted in a different message than the UL timing delta value). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Better and Guo to have the features, as taught by Jang, in order to perform timing advance and carrier activation promptly when a plurality of timings are required to be adjusted, resulting in reduction of uplink transmission delay in the corresponding cell (Jang, [0013], [0072]).

Wang, Better and Guo teach the claimed limitations as stated above. Wang, Better and Guo do not explicitly teach the following features: regarding claim 5, wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are configured separately.

As to claim 5, Jang teaches wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are configured separately (Jang, [0006], [0050], the uplink timing delta value (offset) is configured in a RRC layer message, and the timing advance information in a TAC MAC CE message. Fig. 8, [0074], [0076], STAG and TAT information are configured and transmitted in a different message than the UL timing delta value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Better and Guo to have the features, as taught by Jang, in order to perform timing advance and carrier activation promptly when a plurality of timings are required to be adjusted, resulting in reduction of uplink transmission delay in the corresponding cell (Jang, [0013], [0072]).

Wang, Better and Guo teach the claimed limitations as stated above. Wang, Better and Guo do not explicitly teach the following features: regarding claim 14, wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are sent by using different messages.

As to claim 14, Jang teaches wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are sent by using different messages (Jang, [0006], [0050], the uplink timing delta value (offset) is sent in a RRC layer message, and the timing advance information in a TAC MAC CE message. Fig. 8, [0074], [0076], STAG and TAT information are transmitted in a different message than the UL timing delta value). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Better and Guo to have the features, as taught by Jang, in order to perform timing advance and carrier activation promptly when a plurality of timings are required to be adjusted, resulting in reduction of uplink transmission delay in the corresponding cell (Jang, [0013], [0072]).

            Wang, Better and Guo teach the claimed limitations as stated above. Wang, Better and Guo do not explicitly teach the following features: regarding claim 15, wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are configured separately.

As to claim 15, Jang teaches wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are configured separately (Jang, [0006], [0050], the uplink timing delta value (offset) is configured in a RRC layer message, and the timing advance information in a TAC MAC CE message. Fig. 8, [0074], [0076], STAG and TAT information are configured and transmitted in a different message than the UL timing delta value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Better and Guo to have the features, as taught by Jang, in order to perform timing advance and carrier activation promptly when a plurality of timings are required to be adjusted, resulting in reduction of uplink transmission delay in the corresponding cell (Jang, [0013], [0072]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Better et al. (US 2013/0336268), hereinafter “Better”, and further in view of Guo et al. (US 2018/0084546), hereinafter “Guo”, and further in view of Li et al. (WO2011017846) (provided in the IDS), hereinafter “Li”.

Wang, Better and Guo teach the claimed limitations as stated above. Wang, Better and Guo do not explicitly teach the following features: regarding claim 6, wherein the offset of the first uplink sending timing of the second node is incrementally configured.

As to claim 6, Li teaches wherein the offset of the first uplink sending timing of the second node is incrementally configured (Li, page 10 ln 15 - page 12 ln 14, page 15 ln 8-21, the subframe offset synchronization is performed using the timing advance command field and reserved field in a MAC CE message, which comprises 11 bits used for timing advance adjustment and 1 bit for the reserved field. The bits provide a single maximum adjustable time, which indicate a configured incremental value, based on the amount of bits used. Li also provide another case using 6 bits for the timing advance adjustment). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Better and Guo to have the features, as taught by Li, in order to perform synchronization between Uu port and the Un port after a mobile relay device is switched (Li, page 1 ln 23-25).

Wang, Better and Guo teach the claimed limitations as stated above. Wang, Better and Guo do not explicitly teach the following features: regarding claim 16, wherein the offset of the first uplink sending timing of the second node is incrementally configured.

As to claim 16, Li teaches wherein the offset of the first uplink sending timing of the second node is incrementally configured (Li, page 10 ln 15 - page 12 ln 14, page 15 ln 8-21, the subframe offset synchronization is performed using the timing advance command field and reserved field in a MAC CE message, which comprises 11 bits used for timing advance adjustment and 1 bit for the reserved field. The bits provide a single maximum adjustable time, which indicate a configured incremental value, based on the amount of bits used. Li also provide another case using 6 bits for the timing advance adjustment). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Better and Guo to have the features, as taught by Li, in order to perform synchronization between Uu port and the Un port after a mobile relay device is switched (Li, page 1 ln 23-25).

Claims 7-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Tu (US 2016/0365896).

As to claim 7, Wang teaches a first node device (Wang, Fig. 3, Fig. 10, [0076]-[0078], a DeNB), comprising: 
a transmitter (Wang, Fig. 3, steps 301-302, [0033]-[0036], Fig. 10, [0076]-[0078] the  DeNB includes an interface module to transmit the time information and instruct the relay device to adjust the subframe timing according to the time adjustment information); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (Wang, Fig. 10, [0076]-[0078], [0083], the DeNB includes a memory storing software to perform the functions of the DeNB): 
cause the transmitter to send timing of the first node device to a second node device (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB sends time information indicating the time adjustment amount to the relay device); 
cause the transmitter to send  indication information to the second node device (Wang, Fig. 3, step 302, [0035]-[0036], the DeNB sends time information and instructs the relay device to adjust the subframe timing according to the time adjustment amount. Fig. 6, [0051]-[0055], based on the received time adjustment amount, the relay device receives and sends subframes from and to the DeNB); and 
cause the transmitter to send data to the second node device (Wang, [0006], Fig. 10, [0076]-[0078], [0082], the interface module of the DeNB is used to transmit data to the relay device); 
wherein the first node device is a parent node device of the second node device (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is an eNB that has a wireless connection with the relay device (RN)) and is a relay node (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is a hop within the communications network and communicates with the RN. The CN communicates with the DeNB, the DeNB with the RN, and the RN with the UE. Thereby, the DeNB acts as a relay in the communications network).

Wang teaches the claimed limitations as stated above. As discussed above, Wang discloses the time adjustment performed for uplink transmissions. Wang also mentions downlink time synchronization (Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 7, a processor;
an offset of a first downlink sending timing;
cause the transmitter to send, in scheduling signaling, indication information to the second node device separately from, and at least one slot or subframe after, sending of the offset of the first downlink sending timing, wherein the indication information indicates whether the second node device receives downlink data using the first downlink sending timing of the first node device or using another uplink sending timing.

However, Tu teaches a processor (Tu, Fig. 3, Fig. 11, [0096], [0117], the control entity (VCE) includes a processor to perform the functions for downstream synchronization and upstream synchronization);
an offset of a first downlink sending timing (Tu, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], a quantity offset is acquired by the VCE to be sent to the CPE to be used for downlink transmission);
cause the transmitter to send indication information to the second node device separately from sending of the offset of the first downlink sending timing (Tu, Fig. 6, [0057]-[0058], [0059]-[0060], Fig. 7, [0064]-[0065], [0070], [0072], [0105], a synchronization request is transmitted to a corresponding far-end sending unit, where the request includes a downstream synchronization symbol count. A symbol quantity offset is transmitted separately), wherein the indication information indicates whether the second node device receives downlink data using the first downlink sending timing of the first node device or using another uplink sending timing (Tu, Fig. 6, [0057]-[0058], [0059]-[0060], Fig. 7, [0064]-[0065], [0105], the synchronization request is transmitted to the corresponding far-end sending unit, where the request includes a downstream synchronization symbol count so that after receiving the request the far-end sending unit enables an upstream synchronization symbol and downstream synchronization symbol to be at the same location according to the downstream synchronization symbol count. There are multiple counters and one counter value is indicated in the request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Tu, in order to estimate channel interference (crosstalk) when upstream and downstream spectrums are overlapped (Tu, [0007]).

Wang and Tu teach the claimed limitations as stated above. As discussed above, Tu discloses the transmission of a quantity offset, acquired by the VCE, to the CPE to be used for downlink transmission (Tu, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072]). However, Wang and Tu do not explicitly teach the following features: regarding claim 7, cause the transmitter to send, in scheduling signaling, indication information to the second node device separately from, and at least one slot or subframe after, sending of the offset of the first downlink sending timing.

However, Guo teaches cause the transmitter to send, in scheduling signaling (Guo, Fig. 17, [0196]-[0198], the network (gNB) transmits a TA index to the UE (UL grant + TA index message) in a downlink scheduling signaling), indication information to the second node device separately from, and at least one slot or subframe after, sending of the offset of the first downlink sending timing (Guo, Fig. 17, [0196]-[0198], a mapping of TA index and maintained TA value is provided by the network (gNB). As shown in Fig. 17, the TA index (UL grant + TA index message) transmitted by the network (gNB) is separately from, and after, the mapping of TA index and TA value is provided to the UE, in order for the UE to determine which TA value to be used for a transmission. In other words, the mapping of TA index and TA value is provided by the network (gNB) to the UE at a time before the network (gNB) transmits the TA index to the UE. [0124] ln 30-37, Guo further discloses that different subframes are used for the timing advance information and transmissions, such as subframe n for the timing advance command and starting from subframe n+6 for the transmission. Based on this teaching, the mapping of TA indexes and TA values is provided in a corresponding subframe n and the first transmission shown in Fig. 17 starts at a later subframe n+6. Subsequently, the TA index 2 is transmitted by the network (gNB) at least one subframe after the transmission of the mapping since there is a difference of at least 6 subframes between the transmission of the mapping and the first transmission, where the TA index 2 is transmitted by the network after the first transmission. [0198], the mapping is transmitted via a timing advance command MAC CE. [0188], the TA value is related to an offset value. Guo’s teachings regarding the timing of the timing messages combined with Tu’s disclosure of the upstream synchronization symbol and downstream synchronization symbol results in the claimed feature).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Tu to have the features, as taught by Guo, in order to achieve accurate timing alignment for transmissions in a cell comprising multiple TRPs or requiring multiple timing advance values, while reducing unnecessary waste of resources for data transmission or reference signals (Guo, [0293]).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 8, wherein the program further includes instructions to perform at least one of: 
determine the offset of the first downlink sending timing of the first node device; or 
determine to send indication information to the second node device. 

As to claim 8, Tu teaches wherein the program further includes instructions to perform at least one of: 
determine the offset of the first downlink sending timing of the first node device(Tu, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], a quantity offset is acquired by the VCE to be sent to the CPE to be used for downlink transmission); or 
determine to send indication information to the second node device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Tu, in order to estimate channel interference (crosstalk) when upstream and downstream spectrums are overlapped (Tu, [0007]).

Wang teaches the claimed limitations as stated above. As discussed above, Wang discloses the time adjustment performed for uplink transmissions. Wang also mentions downlink time synchronization (Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 9, wherein the offset of the first downlink sending timing of the first node device is a timing offset relative to a start position of a transmit slot or subframe of the first node device.

As to claim 9, Tu teaches wherein the offset of the first downlink sending timing of the first node device is a timing offset relative to a start position of a transmit slot (Tu, Fig. 3, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], the symbols quantity offset is an offset relative to the upstream synchronization symbols and the downstream synchronization symbols. Thus, the offset is relative to the position of a transmission symbol in a slot) or subframe of the first node device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Tu, in order to estimate channel interference (crosstalk) when upstream and downstream spectrums are overlapped (Tu, [0007]).

As to claim 17, Wang teaches a second node device (Wang, Fig. 3, Fig. 11, a relay device), comprising: 
a receiver (Wang, Fig. 11, [0082], the relay device includes an interface module to receive subframes); 
a transmitter (Wang, Fig. 11, [0082], the relay device includes the interface module to transmit subframes); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for (Wang, Fig. 11, [0079]-[0083], the relay device includes a memory storing software to perform the functions of the relay device): 
receive, through the receiver, sent by a first node device, timing of the first node (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB sends time information indicating the time adjustment amount to the relay device); 
receive, through the receiver, indication information sent by the first node device (Wang, Fig. 3, step 302, [0035]-[0036], the DeNB sends time information and instructs the relay device to adjust the subframe timing according to the time adjustment amount. Fig. 6, [0051]-[0055], based on the received time adjustment amount, the relay device receives and sends subframes from and to the DeNB); and 
cause the transmitter to send data to the first node device (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 11, [0082], the relay device transmits via the interface module subframes to the DeNB); 
wherein the first node device is a parent node device of the second node device (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is an eNB that has a wireless connection with the relay device (RN)) and is a relay node (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is a hop within the communications network and communicates with the RN. The CN communicates with the DeNB, the DeNB with the RN, and the RN with the UE. Thereby, the DeNB acts as a relay in the communications network).

Wang teaches the claimed limitations as stated above. As discussed above, Wang discloses the time adjustment performed for uplink transmissions. Wang also mentions downlink time synchronization (Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 17, a processor;
an offset of a first downlink sending timing;
receive, through the receiver, in scheduling signaling, indication information sent by the first node device separately from, and at least one slot or subframe after, receiving the first downlink sending timing, wherein the indication information indicates whether the second node device receives downlink data using the first downlink sending timing of the first node device or using another downlink sending timing.

However, Tu teaches a processor (Tu, Fig. 3, Fig. 7, [0064]-[0065], [0117], the CPE includes a processor to perform the functions for downstream synchronization and upstream synchronization);
an offset of a first downlink sending timing (Tu, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], a quantity offset is acquired by the VCE to be sent to the CPE to be used for downlink transmission);
receive, through the receiver, indication information sent by the first node device separately from receiving the first downlink sending timing (Tu, Fig. 6, [0057]-[0058], [0059]-[0060], Fig. 7, [0064]-[0065], [0070], [0072], [0105], a synchronization request is received by a corresponding far-end sending unit, where the request includes a downstream synchronization symbol count. A symbol quantity offset is transmitted separately), wherein the indication information indicates whether the second node device receives downlink data using the first downlink sending timing of the first node device or using another downlink sending timing (Tu, Fig. 6, [0057]-[0058], [0059]-[0060], Fig. 7, [0064]-[0065], [0105], the synchronization request is transmitted to the corresponding far-end sending unit, where the request includes a downstream synchronization symbol count so that after receiving the request the far-end sending unit enables an upstream synchronization symbol and downstream synchronization symbol to be at the same location according to the downstream synchronization symbol count. There are multiple counters and one counter value is indicated in the request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Tu, in order to estimate channel interference (crosstalk) when upstream and downstream spectrums are overlapped (Tu, [0007]).

Wang and Tu teach the claimed limitations as stated above. As discussed above, Tu discloses the transmission of a quantity offset, acquired by the VCE, to the CPE to be used for downlink transmission (Tu, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072]). However, Wang and Tu do not explicitly teach the following features: regarding claim 17, receive, through the receiver, in scheduling signaling, indication information sent by the first node device separately from, and at least one slot or subframe after, receiving the first downlink sending timing.

However, Guo teaches receive, through the receiver, in scheduling signaling (Guo, Fig. 17, [0196]-[0198], the UE receives from the network (gNB) a TA index (UL grant + TA index message) in a downlink scheduling signaling), indication information sent by the first node device separately from, and at least one slot or subframe after, receiving the first downlink sending timing (Guo, Fig. 17, [0196]-[0198], a mapping of TA index and maintained TA value is provided by the network (gNB) to the UE. As shown in Fig. 17, the TA index (UL grant + TA index message) transmitted by the network (gNB) to the UE is separately from, and after, the mapping of TA index and TA value is provided to the UE, in order for the UE to determine which TA value to be used for a transmission. In other words, the mapping of TA index and TA value is provided by the network (gNB) to the UE at a time before the network (gNB) transmits the TA index to the UE. [0124] ln 30-37, Guo further discloses that different subframes are used for the timing advance information and transmissions, such as subframe n for the timing advance command and starting from subframe n+6 for the transmission. Based on this teaching, the mapping of TA indexes and TA values is provided in a corresponding subframe n and the first transmission shown in Fig. 17 starts at a later subframe n+6. Subsequently, the TA index 2 is transmitted by the network (gNB) at least one subframe after the transmission of the mapping since there is a difference of at least 6 subframes between the transmission of the mapping and the first transmission, where the TA index 2 is transmitted by the network after the first transmission. [0198], the mapping is transmitted via a timing advance command MAC CE. [0188], the TA value is related to an offset value. Guo’s teachings regarding the timing of the timing messages combined with Tu’s disclosure of the upstream synchronization symbol and downstream synchronization symbol results in the claimed feature).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Tu to have the features, as taught by Guo, in order to achieve accurate timing alignment for transmissions in a cell comprising multiple TRPs or requiring multiple timing advance values, while reducing unnecessary waste of resources for data transmission or reference signals (Guo, [0293]).

Wang teaches the claimed limitations as stated above. As discussed above, Wang discloses the time adjustment performed for uplink transmissions. Wang also mentions downlink time synchronization (Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 18, wherein the program further includes instructions to determine a first downlink reception timing of the second node device according to at least one of: 
a received offset of a first uplink sending timing of the second node device and a received first amount of timing adjustment of the second node device; or 
indication information sent by the first node device.

As to claim 18, Tu teaches wherein the program further includes instructions to determine a first downlink reception timing of the second node device according to at least one of: 
a received offset of a first uplink sending timing of the second node device and a received first amount of timing adjustment of the second node device; or 
indication information sent by the first node device (Tu, Fig. 6, [0057]-[0058], [0059]-[0060], Fig. 7, [0064]-[0065], [0105], the synchronization request is transmitted to the corresponding far-end sending unit, where the request includes a downstream synchronization symbol count so that after receiving the request the far-end sending unit enables an upstream synchronization symbol and downstream synchronization symbol to be at the same location according to the downstream synchronization symbol count. There are multiple counters and one counter value is indicated in the request).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Tu, in order to estimate channel interference (crosstalk) when upstream and downstream spectrums are overlapped (Tu, [0007]).

Wang teaches the claimed limitations as stated above. As discussed above, Wang discloses the time adjustment performed for uplink transmissions. Wang also mentions downlink time synchronization (Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 20, wherein the offset of the first downlink sending timing of the first node device is a timing offset relative to a start position of a transmit slot or subframe of the first node device.

As to claim 20, Tu teaches wherein the offset of the first downlink sending timing of the first node device is a timing offset relative to a start position of a transmit slot (Tu, Fig. 3, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], the symbols quantity offset is an offset relative to the upstream synchronization symbols and the downstream synchronization symbols. Thus, the offset is relative to the position of a transmission symbol in a slot) or subframe of the first node device. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Tu, in order to estimate channel interference (crosstalk) when upstream and downstream spectrums are overlapped (Tu, [0007]).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Tu (US 2016/0365896), and further in view of Guo et al. (US 2018/0084546), hereinafter “Guo”, and further in view of Dinan (US 2015/0304891).

Wang, Tu and Guo teach the claimed limitations as stated above. Wang, Tu and Guo do not explicitly teach the following features: regarding claim 10, wherein the offset of the first downlink sending timing of the first node device is an incremental value of the offset of a first uplink sending timing of the second node, and indicates to perform forward or backward adjustment on the first uplink sending timing of the second node.

As to claim 10, Dinan teaches wherein the offset of the first downlink sending timing of the first node device is an incremental value of the offset of a first uplink sending timing of the second node (Dinan, [0106], the downlink timing changes and is compensated by the uplink timing adjustment, where the uplink timing adjustment comprises bits used for a timing advance command with a positive amount for advancing or negative amount for delaying the uplink transmission. The bits provide incremental values for the TA command. [0108], the uplink timing adjustment includes a NTA offset value to compensate the timing advance of the UE), and indicates to perform forward or backward adjustment on the first uplink sending timing of the second node (Dinan, [0106], the downlink timing changes and is compensated by the uplink timing adjustment, where the uplink timing adjustment comprises bits used for a timing advance command with a positive amount for advancing or negative amount for delaying the uplink transmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Tu and Guo to have the features, as taught by Dinan, in order to reduce the handover overhead and delay, and increase handover efficiency by handling TAG configurations and parameters via UE and eNB processes (Dinan, [0047]).

Wang, Tu and Guo teach the claimed limitations as stated above. Wang, Tu and Guo do not explicitly teach the following features: regarding claim 19, wherein the offset of the first downlink sending timing of the first node device is an incremental value of the offset of the first uplink sending timing of the second node, and indicates to perform forward or backward adjustment on the first uplink sending timing of the second node.

As to claim 19, Dinan teaches wherein the offset of the first downlink sending timing of the first node device is an incremental value of the offset of the first uplink sending timing of the second node (Dinan, [0106], the downlink timing changes and is compensated by the uplink timing adjustment, where the uplink timing adjustment comprises bits used for a timing advance command with a positive amount for advancing or negative amount for delaying the uplink transmission. The bits provide incremental values for the TA command. [0108], the uplink timing adjustment includes a NTA offset value to compensate the timing advance of the UE), and indicates to perform forward or backward adjustment on the first uplink sending timing of the second node (Dinan, [0106], the downlink timing changes and is compensated by the uplink timing adjustment, where the uplink timing adjustment comprises bits used for a timing advance command with a positive amount for advancing or negative amount for delaying the uplink transmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang, Tu and Guo to have the features, as taught by Dinan, in order to reduce the handover overhead and delay, and increase handover efficiency by handling TAG configurations and parameters via UE and eNB processes (Dinan, [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473